DETAILED ACTION
Acknowledgements
The Applicant’s amendment filed September 25, 2020 is hereby acknowledged. Claims 1-2, 4, 6-10 and 12-22 remain pending and have been examined.  A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 25, 2020 has been entered.  The present application is being examined under the pre-AIA  first to invent provisions. 


Priority
2.	 Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
11/292,330 , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Application No. 11/292,330 fails to support the following claim limitations: 
Claims 1 and 14:  “ receive the activation code wirelessly transmitted from the tangible personal digital key within the wireless coverage range: in response to  the request to access the digital content compare the activation code with the unlock code of the digital content: and access the digital content, based on a result of the comparison between the activation code and the unlock code.” 
Claims 2 and 15:   “a key provider device coupled to receive the activation code and to authenticate the activation code; and a content provider device marking the digital content with the unlock code associated with the  activation code responsive to the key provider device authenticating the  activation code. “
Claims 4 and 16:  “wherein the  activation code is the unlock code.”
Claim 6,  “wherein the  device transmits and receives data from the key provider device through an Internet connection.”
Claims 7, 13 and 17:  “wherein the content provider device encrypts the digital content, wherein the computing device decrypts the digital content while the tangible digital personal key is in proximity to the computing device to communicate the first activation code to the i, and wherein the is unable to decrypt the digital content when the tangible digital personal key is no longer in proximity to the device to communicate the first activation code to the device.
Claim 8,  “wherein the user label is unencrypted and the account number is encrypted.”

Claim 10,   “Wherein the key provider device includes a database, wherein the database includes an account identifier and a personal digital key identifier, and wherein the key provider device authenticates the  activation code using personal digital key data stored in the database”
Claim 12:  “wherein the digital content and-decrypt the digital content is encrypted, and the digital content is decrypted when the tangible digital personal key is in proximity to the computing device to communicate the first activation code to the device.”
Claim 19:  “responsive to receiving a request to access the digital content, comparing the first activation code with an unlock code of digital content to be accessed, and responsive to determining the first activation code and the unlock code of digital content to be accessed are associated, accesses the digital content.”
Claim 20:  “wherein the digital content is encrypted, the method further comprising decrypting the digital content when the tangible digital personal key is in proximity to wirelessly communicate the first activation code.”
Claims 21 and 22 “wherein the unlock code is distinct from the activation code but determined based on the activation code.”

 Examiner notes that Application 10/598735 (which depended from provisional application 60/551320), however does provide support for these features, as a result the earliest priority date for the present application is considered to be March 8, 2004 (the priority date of provisional application 60/551320).


Response to Arguments
3.  	The Applicant  states that  the cited portions of Colvin do not teach or suggest "... a tangible personal digital key storing an activation code and a decryption key.. .  ... in response to the activation code matching with the unlock code of the digital content, receive the decryption key from the tangible personal digital key within the wireless coverage range, decrypt the digital content using the decryption key, and access the digital content.  as amended claim 1 currently recites. 
The Examiner responds that Reece discloses at Figure 4 a tangible personal digital key, and newly discovered reference Wiser et al. (US Patent 6,385,596) teaches the elements of matching an activation code and decrypting content. Examiner submits that the combination of Reece in view of Wiser et al. as set forth below teaches the claimed invention.  Examiner notes that in regard to claim 8 the Official Notice being unchallenged by the Applicant is hereby considered admitted prior art.  See following rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4. 	Claims 12 and 13 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.	Claims 12 and 13 appear to recite functions being performed, e.g.  “wherein the digital Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011) in which the court held that the claim was indefinite because “[t]he first four elements of claim 3 of the ’236 patent recite apparatus elements: buffer means, fractional encoding  means, second buffer means, and trellis encoding means,” whereas “[t]he final element is a method: ‘transmitting the trellis encoded frames.” 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims  1-2, 4, 6, 10 and 14-16, 19 and 21-22 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reece (US Patent Application Publication 2003/0195842) in view of Wiser et al. (US Patent 6,385,596) and further in view of  Chatani  (US Patent Application Publication 2005/0050208).


As per claims 1 and 14, 
Reece (‘842) discloses a system comprising:
a tangible personal digital key (Figure 4, paragraph 79 [Key is embodied as a “smart card”]) storing an activation code  and a decryption key,(Figure 4, element 222, paragraph 288 [Examiner notes that it is obvious that a decryption unit would possess a decryption key ] )
the tangible personal digital key including a first wireless transceiver to wirelessly (Figure 4, element 210, paragraph 283) transmit the  activation code (Figure 4, paragraph 79, 82, 283)

Reece (‘842) does not explicitly disclose, however Wiser et al.  discloses (transmitting.. ) (column 4, lines 13-17) the decryption key, the activation code including a user label and an account number;( Figure 4 [particularly element 412, consumer private key and element 420 registration key]) and 
a device coupled to (Column 10, lines 1-13[media player]): receive digital content marked with an unlock code and encrypted with an encryption key, the unlock code associated with the activation code,(column 9, lines 25-36[media player receives encrypted content, unlock code is construed as media key etc …  ]) the device including a second wireless transceiver with a wireless coverage range; (Chatani as discussed below teaches wireless elements, Wiser et al. discloses devices on a conventional network at column 6, lines 15-27, Examiner considers it obvious that a device on a conventional network could be implemented as a wireless device. )
determine whether the activation code matches with the unlock code of the digital content; (Column 13, lines64- column 14, line 12 [validation of passport] )
in response to the activation code matching with the unlock code of the digital content, receive the decryption key  (column 19, lines 15-32)
from the tangible personal digital key within the wireless coverage range, [Chatani as discussed below teaches wireless elements, Reece teaches personal key]) 
decrypt the digital content using the decryption key, and access the digital content.   (Column 9, lines 25-36)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Reece  method with Wiser et al. ‘s teaching in order to provide a secure online music distribution system that provides consumers with flexibility and ease of use in the selection, previewing, downloading, and transporting of audio and other digital media over the Internet, and that provides for security of the media throughout the distribution system. (Wiser;  column 3, lines 5-10 )

Reece in view of Wiser et al. does not explicitly disclose, however Chatani discloses receive the activation code wirelessly transmitted (Figure 2, element 202, paragraph 42 ) from the tangible personal digital key within the wireless coverage range: (Figure 2, paragraph 42 [digital ticket is considered to be an “activation code”, since it has the same functionality])
 receive a request to access the digital content,  (Figure 3, paragraph 35).



As per claims  2 and 15, 
Reece in view of Wiser et al. and further in view of  Chatani discloses the system of claim 1, 
a key provider device coupled to receive the activation code and to authenticate the activation code; and a content provider device marking the digital content with the unlock code associated with the  activation code (Reece; paragraph 79, 263, 282, 283, 292) and 
encrypting the digital content with the encryption key responsive to the key provider device authenticating the activation code.  

As per claims 4 and 16, 
Reece in view of Wiser et al. and further in view of  Chatani discloses the system of claim 1,
wherein the  activation code is the unlock code.( Reece; paragraph 266)

As per claim 6, 

wherein the  device transmits and receives data from the key provider device through an Internet connection.( Reece; paragraph 4, 66, 263)

As per claim 10, 
Reece in view of Wiser et al. and further in view of  Chatani discloses the system of claim 2
wherein the key provider device includes a database, wherein the database includes an account identifier and a personal digital key identifier, and wherein the key provider device authenticates the  activation code using personal digital key data stored in the database.( Reece; paragraph 383)

As per claim 19, 
Reece in view of Wiser et al. and further in view of  Chatani discloses the system of claim 1
wherein the computing device is further programmed to perform the operations of: responsive to receiving a request to access the digital content, compares the activation code with an unlock code of digital content to be accessed, and responsive to determining the  activation code and the unlock code of digital content to be accessed are associated, accesses the digital content. (Reece; paragraph 79, 263, 282, 283, 292)

As per claims 21-22, 

wherein the unlock code is distinct from the activation code but determined based on the activation code.(Colvin , paragraph 106 )

     Claim 8 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reece (US Patent Application Publication 2003/0195842) in view of Wiser et al. (US Patent 6,385,596) and further in view of  Chatani  (US Patent Application Publication 2005/0050208) and further in view of Official Notice. 

As per claim 8, 
Reece in view of Wiser et al. and further in view of  Chatani  discloses the system of claim 1
Reece in view of Wiser et al. and further in view of  Chatani does not explicitly disclose, however 
 Official Notice is taken that “wherein the user label is unencrypted and the account number is encrypted” is common and well known in prior art in reference to data  security to encrypt sensitive data such as a account number in order to prevent fraudulent usage of data. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Reece in view of Wiser et al. and further in view of  Chatani with Official Notice in order to prevent exposure of  sensitive data such as an account number.

s 7, 9, 12-13, 17, 18 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Reece (US Patent Application Publication 2003/0195842) in view of Wiser et al. (US Patent 6,385,596) and further in view of  Chatani  (US Patent Application Publication 2005/0050208) and further in view of Fraser et al. (US Patent 5,835,595)

As per claim 7, 13 and 17,
Reece in view of Wiser et al. and further in view of  Chatani discloses the system of claim 1
Reece in view of Wiser et al. and further in view of  Chatani  does not explicitly disclose, however  Fraser et al.  discloses wherein the content provider device encrypts the digital content, wherein the  device decrypts the digital content while the tangible digital personal key is in proximity to the  device to communicate the  activation code to the computing device, and wherein the computing device is unable to decrypt the digital content when the tangible digital personal key is no longer in proximity to the device to communicate the activation code to the device (Column 3, lines 31-56 ). 
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Reece in view of Wiser et al. and further in view of  Chatani with Fraser et al. ‘s teaching in order to allow retail distribution of any digital asset such as, for example, software, music, art, books, videos, etc., and minimize the number of secrets and interaction necessary with a registration authority. (Fraser column 1, lines 25-37).

As per claim 9 and 18,

Reece in view of Wiser et al. and further in view of  Chatani  does not explicitly disclose, however Fraser et al.   discloses wherein the user label is used to select the tangible personal digital key as an appropriate tangible personal digital key from a plurality of tangible personal digital keys.  (Column 3, lines 31-56 ).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Reece in view of Wiser et al. and further in view of  Chatani with Fraser et al. ‘s teaching in order to allow retail distribution of any digital asset such as, for example, software, music, art, books, videos, etc., and minimize the number of secrets and interaction necessary with a registration authority. (Fraser column 1, lines 25-37).

As per claim 12 and 20,
Reece in view of Wiser et al. and further in view of  Chatani  discloses the system of claim 1
Reece in view of Wiser et al. and further in view of  Chatani  does not explicitly disclose however Fraser et al. discloses wherein the digital content  is encrypted, and the digital content is decrypted when the tangible digital personal key is in proximity to the device to communicate the  activation code to the device (Column 3, lines 31-56 ).
 Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine Reece in view of Wiser et al. and further in view of  Chatani with Fraser et al. ‘s teaching in order to allow retail distribution of .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN M WINTER whose telephone number is (571)272-6713.  The examiner can normally be reached on Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.M.W/            Examiner, Art Unit 3685      


/STEVEN S KIM/                Primary Examiner, Art Unit 3685